DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 14 recite a limitation “the reactive power exceeding the allowable range”, which lacks sufficient antecedent basis. claims 1 and 14 recited “reactive power” in line 3, but have not introduced “reactive power exceeding the allowable range”. For continuing examination purpose, this limitation “the reactive power exceeding the allowable range” has been construed as "a reactive power exceeding the allowable range”. Claims 2-13 and 15 depend on claims 1 and 14 respectively and have inherited the deficiency, therefore they are also rejected for the same reason.
Claim 12 recites the limitations “the distributed power sources” which lacks sufficient antecedent basis. Claim 12 depends on claim 11 which depends on claim 1. Claims 1 and 11 only recite a single distributed power source and multiple control devices, and as recited in claim 1 it is the output control unit of the control device controls and outputs the powers from the distributed power source to the utility grid. Applicant discloses in the specification paragraph 
Similarly as recited above, claim 13 recites a limitation “the other distributed power source” which lacks sufficient antecedent basis. claim 13 depends on claim 12 which depends on claim 11 which depends on claim 1. Claim 1, 11 and 12 only introduced a single “distributed power source”, therefore there should be no “the other distributed power source” being introduced before. Since Claim 1, 11 and 12  introduced a single “distributed power source” together with multiple “control devices”,   for continuing examination purpose, the limitation “the other distributed power source” has been construed as "the other control devices”. Also the limitation “the distributed power source” has been construed as “the control device”. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“range setting unit”, “output control unit” and “reception unit” in claims 1-5, 14;
“consideration calculation unit” in claims 6, 8, 9, 10;
“power detection unit” in claim 7;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Specifically, The “power detection unit” is interpreted to be the structure 210, i.e., “a power management instrument (watthour meter)”, shown in FIG. 7 and described in [0045], and its equivalents. 
The “range setting unit”, shown as the structure 110 in FIG. 2 and described in [0005, 0028], is interpreted as a computer 2200 shown in FIG. 11 and described in [0067-0072], and its equivalents. 

The “reception unit”, shown as the structure 130 in FIG. 2 and described in [0027], is interpreted as a computer 2200 shown in FIG. 11 and described in [0067-0072], and its equivalents. 
The “output control unit”, shown as the structure 120 in FIG. 2 and described in [0027], in interpreted as an output control device to control the active and reactive output powers of an power inverter, and its equivalents.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Claim 6 recites limitation “calculating, based on a power amount of the reactive power supplied to the utility grid by the control device according to claim 1, a consideration paid to an administrator of the control device”. This limitation can be done by a mental process and is 
Claim 7 depends on claim 6. Claim 7 recites additional limitation “power detection unit for detecting the power amount of the reactive power supplied to the utility grid by the control device”. This limitation is recited at a high level of generality and amounts to mere general data detection input using generic power sensors. The additional limitations are a form of insignificant extra-solution activity, and they do not impose any meaningful limits on practicing the abstract idea so they do not integrated the abstract idea into a practical application. The additional limitations recited by claim 7, when considered separately or in combination, are well-know, routine and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 7 is not patentable.
Claim 8 depends on claim 6. Claim 8 recites additional limitation “calculating the consideration based on an excess power amount of the reactive power output exceeding the allowable range”. This additional limitation can also be done by mental process. A human being can, in the mind, calculate the consideration based on the excess power amount exceeding the range. Therefore, claim 8 is also not patent eligible.
Claim 9 depends on claim 6. Claim 9 recites additional limitation “calculating the consideration based on an increased power amount obtained by increasing power of the reactive power ….”. This additional limitation can also be done by mental process. A human 
Claim 10 depends on claim 6. Claim 10 recites additional limitation “calculating, further based on a consideration paid for the active power, a consideration paid for the reactive power”. This calculation can be done by a human being using mental process. A human being can, by a mental process in the mind, calculate the consideration based on a consideration paid for the active power. Therefore, claim 10 is not patentable.
To overcome the 101 rejections for claims 6-10, a limitation “wherein the output control unit in the control device controls the reactive and active powers supplied from the distributed power source to the utility grid”.

Claims 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to any of the statutory categories of subject matter. 
Claims 14 and 15 recite “A computer-readable medium having recorded thereon a program” which causes a computer to conduct operations. Although the specification discloses that “the recording medium” “May be” a “DVD-ROM”, “CD”, “flexible disk” or “IC card”, nothing in the disclosure prevents the recited “computer-readable medium” to be a transitory data carrier. The claimed transitory data carrier is not directed to any of the statutory categories of subject matter. Therefore, claims 14 and 15 are rejected under 35 U.S.C. 101. For details, please refer to MPEP 2106.03 (I).
To overcome the 101 rejections of claims 14-15, the limitation “a computer-readable medium”, is recommend to be amended to “a non-transitory computer-readable medium”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shuusaku Goto (JP 2017-118782A, included in IDS form, hereinafter as “Goto”) in view of Huff (US 2005/0286179 A1, hereinafter as “Huff”). 
Regarding claim 1, Goto teaches:
A control device for controlling a distributed power source connected to a utility grid (FIG. 1 and [0011-0014]: control device/(power converter 2)/generator controls a distributed power source/(DC power supply 1) connected to a utility grid 3), comprising:
a setting unit (power factor setting unit 25 in FIG. 1) where an allowable setting of reactive and active powers output at normal times is set (FIG. 8 and  [0017, 0044]: the unit 25 sets an allowable power factor value at normal times, which is 1 at t0. The set power factor defines the operation range of reactive and active powers);
an output control unit (drive control unit 24 and  23 in FIG. 1) for controlling the reactive and active powers supplied from the distributed power source to the utility grid within the allowable setting set in the setting unit (FIG. 1 and [0017-0020]: based on the power factor setting, the drive control unit 24 and 23 control the reactive and active powers supplied from power source 1 to the utility grid 3 within the allowable settings); and
a reception unit for receiving, from a command device in the utility grid, an excess output command indicating that a reactive power exceeding the allowable setting should be output (FIG. 8 and [0017, 0044, 0045]: “The change in the power factor is caused by a command that requires a sudden change in the power factor by external communication, ….”; And “In the power factor cos φ, … or an arbitrary value may be set from an operation unit (not shown) according to an instruction of a power supplier such as a power company”. All these teaches a command device in the utility grid/(power company) sends an excess output command to change the power factor from 1 to 0.8 at t1. Inherently there is a reception unit for receiving the excess output command., wherein
	the output control unit is for outputting the reactive power out of the allowable setting when the reception unit receives the excess output command  (FIG. 8: the drive unit 247, after receiving the excess output command, controls the power converter 2 to output the reactive power out of the allowable setting, as shown in FIG. 8) .
Goto teaches a setting unit which sets only a single setting instead of a allowable range of the output powers. Specifically Goto teaches all the limitations except the setting unit is a range setting unit where an allowable range of reactive and active powers output at normal times is set.
However, Huff teaches in an analogous art: 
a range setting unit where an allowable range of reactive and active powers output at normal times is set (FIG. 8 and [0061]: “FIG. 8 provides an example of an actual reactive capability curve 390 that may specify the optimal operating range of a particular generator, such as the generator 106”. As shown in FIG. 8, the active and reactive output power can work in a range between line 392 and 394, wherein the output powers are optimal and hence allowed. This teaches an allowable range of reactive and active powers output of the generator 106 at .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goto based on the teaching of Huff, to make the control device to further comprise a range setting unit where an allowable range of reactive and active powers output at normal times is set. One of ordinary skill in the art would have been motivated to do this modification since the active and reactive output powers needs to change within a range when the “load demand” changes (as Huff teaches in [0026]), and setting an allowable/optimal operating range of the reactive and active output powers can help the generator to “operate[] efficiently” in the “optimal operating range”, as Huff teaches in [0065]. 

Regarding claim 2, Goto-Huff teach all the limitations of claim 1.
Goto further teaches:
the output control unit is for outputting the reactive power out of the power factor setting when the reception unit receives the excess output command (FIG.s 8 and 1, and [0044]: when the excess output command is received, the power factor changes from 1 at t0 to 0.8 at t1, wherein the drive control unit 24 and 23 control the power converter 2 to output the reactive power out of the power factor setting of 1).
Huff further teaches in an analogous art: 
the range setting unit is set with a power factor range of the reactive and active powers as the allowable range (FIG. 8: an optimal power factor range is set by the range setting unit).


Regarding claim 3, Goto-Huff teach all the limitations of claim 1.
Goto further teaches:
the output control unit is for increasing the reactive power supplied to the utility grid while maintaining the active power supplied to the utility grid, when the reception unit receives the excess output command (FIG. 8 and [0044-0045]: after receiving the excess output command, at t1 the output active power is maintained as at t0, but the output reactive power is increased).

Regarding claim 4, Goto-Huff teach all the limitations of claim 1.
Goto further teaches:
the output control unit is for decreasing the active power to increase the reactive power when apparent power in case of increasing the reactive power in response to the excess output command, exceeds maximum power that can be supplied to the utility grid (FIG. 8: after receiving the excess output command, at t1 the reactive power increases that the total apparent power exceeds a maximum power limit. Therefore at t2 the active power is decreases so the total apparent power is within the maximum power limit while the reactive power is increased).

Regarding claim 5, Goto-Huff teach all the limitations of claim 1.
Goto further teaches:
a power conditioner for receiving power from the distributed power source and outputting power to the utility grid (FIG. 1 and [0011]: “The DC power supply 1 is, for example, a solar cell or a fuel cell, and in this case, the power conversion device 2 functions as a power conditioner that converts DC power generated by a solar cell or a fuel cell into AC power”), wherein
	maximum power that can be output by the power conditioner is larger than maximum power that can be output by the distributed power source (FIG. 8: the distributed power source is a solar panel which can output active power, but the power conditioner 2 can output both active and reactive power. Therefore the maximum power output by the conditioner 2, for example shown at t1 in FIG. 8, is larger than the maximum power output by the solar panel 1, for example shown at t0 in FIG. 8).

Regarding claim 11, Goto-Huff teach all the limitations of claim 1.
Huff further teaches:
a plurality of the control devices (generators 106, 108 and 110 in FIG. 2); and
a notification device (dispatch module 102 in FIG. 2) for notifying each of the control devices of the excess output command ([0022]: “FIG. 2 illustrates a block diagram of a power plant 100 that may use an economic dispatch module 102 to allocate a load demand 104 among various power generators 106-110”. This teaches a notification device/(module 102) to .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Goto based on the teaching of Huff, to make a power system comprising a plurality of the control devices according to claim 1; and a notification device for notifying each of the control devices of the excess output command. One of ordinary skill in the art would have been motivated to do this modification since it can help “accomplish an optimal operation”, as Huff teaches in [0020]. 

Regarding claim 12, Goto-Huff teach all the limitations of claim 11.
Goto further teaches:
based on active power supplied to the utility grid by the control device, reactive power to cause the control device to output (as shown in FIG. 8, the total power needs to be within a limit, therefore based on the active power, the reactive power is determined to make sure the total power is within the limit. The output powers change from values at t1 to values at t2, as shown in FIG. 8).
Huff further teaches:
the notification device is for setting, reactive power to cause each of the control devices to output ([0022]: “FIG. 2 illustrates a block diagram of a power plant 100 that may use an economic dispatch module 102 to allocate a load demand 104 among various power generators 106-110.The load demand 104 may specify one or more of the amount of real power to be delivered by the power plant 100, the amount of reactive power to be delivered by the power plant 100, …. The economic dispatch module 102 may …, in determining how to best allocate the load demand 104 among the generators 106-110”. This teaches the notification .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Goto based on the teaching of Huff, to make the power system wherein the notification device is for setting, based on active power supplied to the utility grid by each of the control devices, reactive power to cause each of the control devices to output. One of ordinary skill in the art would have been motivated to do this modification since it can help “accomplish . an optimal operation”, as Huff teaches in [0020]. 

Regarding claim 13, Goto-Huff teach all the limitations of claim 12.
Goto further teaches, in FIG. 8, that the reactive power can be increased while the active power is not decreased as long as the total apparent power is with the predetermined limit. 
Huff further teaches in [0018] that “the system analyzes the collected data to determine an actual reactive capability curve of the generator. … The updated reactive capability curves may be used by an economic dispatch program in determining optimum MW and MVAR set-points for the generator”. Huff teaches each generator has a different capability of outputting reactive power while the output active power is not decreased.
Since the output active power need also to be maintained while increasing the reactive power, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Goto based on the teaching of Huff, to make the power system wherein the notification device is for preferentially causing the control device that can increase a larger amount of reactive power than the other control devices within a range where the active power supplied to the utility grid is not decreased, to increase reactive . 

Claims 6-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Huff, and in further view of Fornage (US 2018/0097366 A1, hereinafter as “Fornage”). 
Regarding claim 6, Goto-Huff teach all the limitations of claim 1.
But Goto-Huff do not teach a consideration calculation device comprising a consideration calculation unit for calculating, based on a power amount of the reactive power supplied to the utility grid by the control device according to claim 1, a consideration paid to an administrator of the control device.
However, Fornage teaches in an analogous art: 
A consideration calculation device comprising a consideration calculation unit for calculating, based on a power amount of the reactive power supplied to the utility grid by the control device, a consideration paid to an administrator of the control device ([0067]: “The method 600 proceeds to step 612. At step 612, for each of the at least one member of the local grid, an economic value of reactive power flow is computed based on the corresponding value of SQ for the member. The economic value may be a financial value, such as dollars/kVArh, …”; And [0068]: “At step 614, for each of the at least one member of the local grid, a financial incentive or a financial disincentive is determined based on the corresponding computed economic values for real and reactive power, …, and an amount of reactive power flow with respect to the member. The financial incentive or disincentive is generally computed by the local grid monitoring system, although in other embodiments it may be computed by the local meter or a component of the member”. All these teach a financial incentive paid to the .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goto-Huff based on the teaching of Fornage, to make a consideration calculation device comprising a consideration calculation unit for calculating, based on a power amount of the reactive power supplied to the utility grid by the control device according to claim 1, a consideration paid to an administrator of the control device. One of ordinary skill in the art would have been motivated to do this modification since it can help “control behavior of grid members”/generators with “optimization”, as Fornage teaches in [0019]. 

Regarding claim 7, Goto-Huff-Fornage teach all the limitations of claim 6.
Fornage further teaches:
power detection unit for detecting the power amount of the reactive power supplied to the utility grid by the control device ([0063]: “At step 604, for each of at least one member of a local grid, such as a local grid 106, a plurality of parameters are measured on a power line of the local grid proximate to the member. Generally the plurality of parameters comprises … reactive power flow (e.g., kilovolt-ampere reactive hour, or kVArh), ... In some embodiments, a meter (e.g., meter 218) proximate to the member measures the corresponding .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Goto-Huff based on the teaching of Fornage, to make the consideration calculation device to further comprise a power detection unit for detecting the power amount of the reactive power supplied to the utility grid by the control device. One of ordinary skill in the art would have been motivated to do this modification since it can help “control behavior of grid members”/generators with “optimization”, as Fornage teaches in [0019]. 

Regarding claim 8, Goto-Huff-Fornage teach all the limitations of claim 6.
Fornage further teaches:
the consideration calculation unit is for calculating the consideration based on an excess power amount of the reactive power output exceeding the allowable range (FIG. 5 and [0052]: “a member is billed for generating excesses reactive power which increases grid stress and in the lower right-hand quadrant, a member is compensated for consuming excessive reactive power. There is a buffer zone within the center of the billing curve where some reactive power may be generated or consumed at no cost and no compensation”. This teaches compensation is only calculated when the reactive power exceeding an allowable range/(buffer zone)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Goto-Huff based on the teaching of Fornage, to make the consideration calculation device wherein the consideration calculation unit is for calculating the consideration based on an excess power amount of the reactive power 

Regarding claim 9, Goto-Huff-Fornage teach all the limitations of claim 6.
Goto further teaches:
increasing power of the reactive power in response to the excess output command (FIG. 8: the reactive power increases in response to the excess output command to change the power factor to 0.8 at t1).
Fornage further teaches:
the consideration calculation unit is for calculating the consideration based on an increased power amount obtained by increasing power of the reactive power (FIG. 5 and [0052]: “a member is billed for generating excesses reactive power which increases grid stress and in the lower right-hand quadrant, a member is compensated for consuming excessive reactive power. There is a buffer zone within the center of the billing curve where some reactive power may be generated or consumed at no cost and no compensation”. This teaches to calculate the incentive based on the increased reactive power when it exceeds a buffer zone).
Since Goto teaches the reactive increases in response to the excess output command, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Goto-Huff based on the teaching of Fornage, to make the consideration calculation device wherein the consideration calculation unit is for calculating the consideration based on an increased power amount obtained by increasing power of the reactive power in response to the excess output command. One of ordinary skill in the art would 

Regarding claim 10, Goto-Huff-Fornage teach all the limitations of claim 6.
Fornage further teaches:
the consideration calculation unit is for calculating, further based on a consideration paid for the active power, a consideration paid for the reactive power ([0068]: “At step 614, for each of the at least one member of the local grid, a financial incentive or a financial disincentive is determined based on the corresponding computed economic values for real and reactive power, an amount of real power flow with respect to the member, and an amount of reactive power flow with respect to the member”. This teaches to calculate a consideration paid for the active power, and a consideration paid for the reactive power. FIG. 5 also shows the consideration/incentive paid for the reactive power depends also on grid stress level which is related to the output active power, i.e., the consideration paid for the active power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Goto-Huff based on the teaching of Fornage, to make the consideration calculation device wherein the consideration calculation unit is for calculating, further based on a consideration paid for the active power, a consideration paid for the reactive power. One of ordinary skill in the art would have been motivated to do this modification since it can help “control behavior of grid members”/generators with “optimization”, as Fornage teaches in [0019]. 



Claim 15 recites a computer-readable medium having a program that when executed by a computer causes the computer to perform operations done by the consideration calculation device claim 7 with patentably the same limitations. Therefore, claim 15 is rejected for the same reason recited in the rejection of claim 7.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Tomoyuki Uchiyama (JP 2004-274812 A, included in IDS): teaches, in [0054], to calculate a consideration based on amount of output electric power  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CJC/
Charles Cai
Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115